Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/06/2021 and 05/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016005999.
	See example 1 in the Table which includes in mole% SiO2 69.8, B2O3 3.8, P2O5 .5, Al2O3 12.2, MgO 1.7, CaO 9.3, SrO 1.6, BaO 1.1 with a strain point of 722°C.
	See example 9 in the Table which includes in mole% SiO2 68.3, B2O3 3.9, P2O5 1, Al2O3 13, MgO 1.7, CaO 9.4, SrO 1.6, BaO 1.1 with a strain point of 724°C.
	With respect to claim 2, SrO + BaO =2.7.
	With respect to claim 3, the strain points are both over 700°C.
	With respect to claim 4, the Young’s modulus is 79 GPa for both examples.
With respect to claim 5, the CTE is 38 x 10-7/°C for both examples.
With respect to claim 6, the viscosity at high temperature of 102.5 dPa s is 1598°C for example 9.
The claims are anticipated.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al (20160368815)
	See example 1 in the Table which includes in mole% SiO2 67.7, B2O3 5.7, Al2O3 13, MgO 3.3, CaO 9.4, BaO .9 with a strain point of 709°C.
	See example 2 in the Table which includes in mole% SiO2 67.4, B2O3 5.7, Al2O3 12.9, MgO 3.3, CaO 9.4, SrO 1.3, with a strain point of 708°C.
	With respect to claim 2, example 1 SrO + BaO =.9 and example 2, SrO + BaO = 1.3.
	With respect to claim 3, the strain points are both over 700°C.
	With respect to claim 4, the Young’s modulus is 79 GPa and 80 GPa for both examples.
With respect to claim 5, the CTE is 35 x 10-7/°C  and 36 x 10-7/°C  for both examples.
With respect to claim 6, the viscosity at high temperature of 102.5 dPa s is 1563°C and 1558°C for the examples.
The claims are anticipated.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi et al (20140377525).
	See example 52 in the Table which includes in mole% SiO2 69, B2O3 4.8, Al2O3 13, MgO 6, CaO 4.6, SrO 0.5, BaO 2 and SnO2 .1, with a strain point of 720°C.
	With respect to claim 2, example 1 SrO + BaO =2.5. 
	With respect to claim 3, the strain point of example 52 is 720°C.
	With respect to claim 4, the Young’s modulus of example 52 is 80.4 GPa.
With respect to claim 5, the CTE of example 52 is 33.1 x 10-7/°C.
With respect to claim 6, the viscosity at high temperature of 102.5 dPa s of example 52 is 1595°C.
The claims are anticipated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
10/18/2022